Citation Nr: 0108888	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  94-40 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from November 1959 to November 
1968, and in February and March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

This claim was remanded for further development in November 
1996.  That development has been completed by the RO to the 
extent possible.  The veteran's claims have again been 
referred to the Board.


FINDINGS OF FACT

1.  The veteran's bilateral carpal tunnel syndrome did not 
begin during active service, was not present within one year 
of the veteran's first period of active duty (1959 to 1968), 
and is not causally linked to any incident of active service

2.  The veteran's degenerative disc disease of the cervical 
and lumbar spine was not present during or within one year of 
her first period of active service (1959 to 1968); it clearly 
and unmistakably preexisted the veteran's second period of 
active duty (February-March 1991), and there was no increase 
in severity of the underlying condition on account of 
service. 


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical and lumbar 
spine was not incurred in or aggravated by active service, 
nor may arthritis of the cervical and lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection for degenerative 
disc disease of the lumbar and cervical spine, and for 
bilateral carpal tunnel syndrome, is warranted.  The service 
medical records pertaining to the veteran's first period of 
active service (November 1959 to November 1968) show no 
disability of the cervical and lumbar  spine, to include 
degenerative disc disease, or carpal tunnel syndrome of 
either wrist. 

The veteran was reactivated to active duty from her reserve 
status in February 1991 in support of Desert Shield/Desert 
Storm.  She was not provided an entrance examination.  A few 
weeks after her reentry into active service, she sought 
treatment for back pain.  A February 1991 entry into service 
medical records reflected a history of low back pain.  She 
informed a physical therapist that she had a diskectomy some 
10 years before, but had increased symptoms over the past six 
months.  In addition, she had complaints of right upper 
extremity pain that began some three to four months before.  
The physical therapist stated that there were possible 
degenerative changes in the veteran's neck, and she was 
referred for follow up.  

Later in February 1991, the veteran was provided an over 40 
examination.  She reported swollen and painful joints, 
arthritis and recurrent back pain.  The examining physician 
recorded the veteran's complaints of morning swelling in the 
hands and elbows, suspected arthritis in the back of the neck 
and hands, and lower back pain of about two years duration.

The veteran informed a clinician in February 1991 that she 
had a history of a disc injury, and complaints of neck pain 
and right upper extremity pain for about three to four 
months.  At the end of February 1991, the veteran was 
provided X-rays, which showed moderately severe degenerative 
disc disease at the C4-5, C5-6, and C6-7 levels, as well as 
degenerative arthritis of the lateral joints.  Likewise, 
there was degenerative disc disease, with loss of disc 
height, particularly at the L1-2 and L2-3 levels, but to a 
lesser degree at the other lumbar spine levels as well.  
Finally, anterior hypertrophic spur changes were visualized, 
most pronounced at the L2-3 level.

In May 1992, the veteran was referred to Walter Reed Hospital 
for her orthopedic problems.  The VA referral sheet noted 
that the veteran had cervical radiculopathy, and that X-rays 
showed encroachment.  A one-year history of pain and weakness 
in the hands was noted.  The veteran received the 
neurological work up in July 1992, where she was diagnosed 
with bilateral carpal tunnel syndrome.  An EMG study was 
performed at Walter Reed in September 1992, which indicated 
bilateral entrapment neuropathy at the median nerve at the 
wrist.  

In March and April 1993, the veteran was provided a multi-
part VA examination.  The orthopedic portion of the 
examination was conducted in March 1993.  The veteran 
informed the examiner that her wrist pain originated during 
her service in 1991, while dressing.  She also related that 
her whole hand, including the thumb and dorsum of the wrist 
from the MP joins down were numb.  Objectively, strength was 
normal, and the examiner stated that the cause of the 
symptoms was unknown.  

The peripheral nerve portion of the examination was performed 
in April 1993.  The examiner stated that the claims folder 
was not available, and there was no information in her chart.  
The veteran informed the examiner that her numbness began in 
February 1991, and that she was seen by an orthopedist 
because of neck pain.  She denied trauma to the neck, and she 
related that a September 1992 EMG was abnormal, reflecting 
entrapment neuropathy at the right wrist and a conduction 
block on the left wrist.  She also related that X-rays showed 
degenerative disc disease.  After an examination and a review 
of the history provided, this examiner diagnosed the veteran 
with compression neuropathy of the median nerves of the 
wrists, and with degenerative disc disease of the low 
cervical spine, which he stated contributed to her hand 
manifestations.

The veteran was provided a hearing before a hearing officer 
in November 1993 at the Wilkes-Barre, Pennsylvania field 
office.  She denied any particular injury that would have 
hurt her back, but she stated that she pulled muscles on 
occasion while moving equipment.  In this regard, she 
indicated that she had to carry radios during her first 
period of active service, and she recalled that she slipped a 
disc in 1981.  She further testified that she performed 
active duty for training, including two weeks per year and 
one weekend a month.  The veteran said that she was first 
aware of degenerative disc disease in 1986, and that the 
diagnosis should be included in her chiropractor's records.  
Finally, she testified that she first became aware of carpal 
tunnel syndrome in 1991, when she was activated for Desert 
Shield/Desert Storm, while putting on a helmet.

The veteran underwent a right carpal tunnel release at Walter 
Reed in March 1996.

The November 1996 Board remand requested that the veteran 
inform the RO of any private treatment providers for her 
disorders.  She identified the Marrow Chiropractor Center in 
Tannersville, Pennsylvania.  In January 1997 and in March 
1997, the RO contacted that group, and requested the 
veteran's records.  They did not respond.

Also as a result of the November 1996 Board remand, the 
veteran was provided another VA examination in May 1999.  The 
veteran informed the orthopedic examiner that her wrist 
problems began when she was required to use a particular 
helmet on the pistol range in February 1991 at Ft. McClellan, 
Alabama.  Her wrist problems culminated in a diagnosis of 
carpal tunnel syndrome.  The veteran informed the examiner 
that her cervical spine difficulties likewise originated at 
Ft. McClellan, as a result of loading stores.  She continued 
that she sought treatment, which included diagnostic X-rays.  
As to her lumbar spine, the veteran stated that her pain 
originated in 1980.  She described the pain as intermittent 
and dull, with no relation to weather, coughing or sneezing.  
An examination was performed.  The orthopedic examiner stated 
that the veteran had small hypertrophic spurs and narrowing 
disc spaces due to degenerative disc disease of the lumbar 
spine, as well as encroachment of the neural foramina 
bilaterally.  The orthopedic examiner also diagnosed 
degenerative disc disease of the lumbar spine, with narrowing 
disc spaces (except the L5-S1), and with an early fusion of 
the L1-L2.

A comprehensive VA neurological examination was performed in 
April 1999.  The veteran informed this examiner that 
following her surgery, her right-sided carpal tunnel syndrome 
had not resulted in discomfort, but her left side was still 
active.  Her history and other records were reviewed, 
including her cervical spine problems.  Upon examination, 
there was a Tinel sign at the wrists bilaterally, and mild 
weakness on the left.  The examiner stated that the veteran 
had left carpal tunnel syndrome that was stable, and that the 
cervical spondylosis and degenerative changes in her spine 
accounted for the pain.

Pursuant to a request from the RO, a VA physician who 
reviewed the veteran's claims file opined in August 2000 that 
the veteran's cervical and lumbar degenerative disc disease, 
and her carpal tunnel syndrome, were not related in any way 
to her active service.
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

The Board initially finds that the VA has complied with the 
requirements of the Act.  The veteran has been provided VA 
examinations, and pursuant to the RO's request, a physician 
has provided an opinion on contended causal relationships.  
The RO has obtained service medical records, which are 
complete.  Finally, the RO unsuccessfully attempted to obtain 
pre-1991 treatment records from the Marrow Chiropractor 
Center.  It does not appear that further efforts in this 
respect would be successful. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the claims for service 
connection.  The RO has made numerous requests to determine 
if there are any additional service medical records.  The 
Board further finds that the veteran was provided adequate 
notice as to the evidence needed to substantiate his claims, 
and the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Thus, no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by the 
recently enacted VCAA. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine, and bilateral 
carpal tunnel syndrome, as the RO has complied with the 
notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement and 
supplemental statements of the case.  The RO notified the 
veteran that there must be evidence of a current disability, 
evidence of disease or injury during service, and evidence of 
a link between the disability and service.  The law and 
regulations pertaining to aggravation of preexisting 
disabilities was included in the statement and supplemental 
statements of the case. Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2000).  With respect to a chronic disability 
subject to presumptive service connection, such as organic 
diseases of the neurological system (including carpal tunnel 
syndrome) and arthritis, evidence that the chronic disorder 
was manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish service 
connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 
Vet. App. 498, 502 (1994).  Alternatively, a claim may be 
granted based upon the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Veterans are presumed to be in sound condition upon entry 
into active service.  See 38 U.S.C.A. § 1111 (West 1991).  
However, this presumption is rebuttable by showing that 
defects or disorders were noted at time of entrance, or where 
clear and unmistakable evidence demonstrates that an injury 
or disease existed before acceptance and enrollment into 
service and such was not aggravated by service.  Id. A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that medical evidence must support a 
rebuttal of soundness, and that the Board may not rely on its 
own unsubstantiated judgment as to whether a disability 
preexisted service.  See Crowe v. Brown, 7 Vet. App. 238, 
245-246 (1994).  Likewise, the Board cannot rely on its own 
unsubstantiated judgment in determining whether a preexisting 
disorder underwent a chronic or permanent increase or whether 
a preexisting disorder was more severe after in-service 
treatment; again, a medical opinion must be shown to arrive 
at that conclusion.  Id.

The veteran's central contention is that her spinal and wrist 
disorders had their origin or are the result of her February 
and March 1991 service.  Her service personnel records do not 
reflect active duty subsequent to November 1968, aside from 
the brief periods of active duty for training noted above and 
the February and March 1991 service.  The veteran does not 
assert that her disorders were from a specific injury during 
any active duty for training.  

The Board initially finds that the veteran's degenerative 
disc disease of the lumbar and cervical spine and bilateral 
carpal tunnel syndrome were not present during her first 
period of active service (November 1959 to November 1968) or 
for many years thereafter, and are not causally linked to 
this period of service, as there is no medical evidence or 
opinion to suggest such a nexus.  The Board further finds 
that, while the veteran is presumed to have been in sound 
condition upon her entry into her second period of active 
service, there is clear and unmistakable evidence that her 
spinal disability was present at the time of her entrance 
onto active duty in February 1991.  In this regard, the 
February 1991 X-rays showed significant  degenerative disc 
disease of the cervical and lumbar spine, and a service 
examination report, and other treatment records pertaining to 
her February and March 1991 active service, are so near in 
time to her February 1991 entrance as to be in effect defects 
noted at her entrance.  Moreover, history obtained from the 
veteran shortly after she went on active duty in February 
1991 leaves no doubt that her spinal disability was 
symptomatic prior to February 1991.  She was not provided an 
entrance examination and, a few weeks after her reentry into 
active service, she informed a physical therapist that she 
had a diskectomy some 10 years before, and had had increased 
symptoms over the past six months.  In addition, she had 
complaints of right upper extremity pain that began some 
three to four months before.  Later in February 1991, still 
only a few weeks after she entered service, the veteran was 
provided an over 40 examination, and the examining physician 
suspected arthritis in the back of the neck (and hands), and 
noted lower back pain of about two years duration.  The 
veteran informed a clinician in February 1991 that she had a 
history of a disc injury, and complaints of neck pain and 
right upper extremity pain for about three to four months.  
As noted above, February 1991 X-rays confirmed significant 
degenerative disc disease of the cervical and lumbar spine.  
These contemporaneously recorded clinical and X-ray findings 
constitute, in the Board's judgment, clear and unmistakable 
evidence of a preexisting disability of the spine that rebuts 
the presumption of soundness.

The Board must also determine, after a finding that the 
cervical and lumbar spine disability preexisted service, 
whether it underwent a permanent increase in severity. No 
examiner or clinician has asserted that the veteran's 
underlying spinal disorder underwent a chronic worsening 
during service.  The August 2000 medical opinion clearly 
disassociated the veteran's disorder from service.  In light 
of the above, the Board must find that there is no medical 
evidence that would reflect that the veteran's cervical and 
lumbar spine disability underwent a chronic increase in 
severity during her February and March 1991 active service.  
While the Board may not favor one competent medical opinion 
over another, particularly where an expert has fairly 
considered the material favorable to a claimant's position, 
in this case no medical opinion has been submitted that would 
establish a worsening of the veteran's underlying disorder.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) and Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  While the spinal 
disability was symptomatic during the February to March 1991 
service,  it is apparent that it was symptomatic during the 
months immediately preceding that period of service, and, in 
any event, as noted above, temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).    
As to the veteran's carpal tunnel syndrome, the disability 
was first shown in May 1992, and there is no medical evidence 
to link the disorder to either period of service.  Since the 
veteran was on active duty for less than 90 days in February-
March 1991, the one-year presumption for organic diseases of 
the nervous system is not applicable to that period of active 
duty.  38 C.F.R. § 3.307.  In reviewing the  medical evidence 
dated during that brief period of service, it becomes 
apparent that the veteran had bilateral hand symptoms, 
including pain and morning swelling, prior to and during 
service, which was clinically attributed to arthritis, but 
not confirmed by X-ray.  In any event, there is no medical 
evidence that links carpal tunnel syndrome to the inservice 
hand symptoms or any other incident of active service.  The 
RO did obtain a competent opinion and that opinion clearly 
goes against a causal relationship between a current 
diagnosis of carpal tunnel syndrome and any incident of 
active duty.

This case was remanded by the Board to further develop the 
veteran's claims, to include obtaining additional treatment 
records, providing orthopedic and neurological examinations, 
and obtaining a medical opinion following a complete review 
of the claims file.  The record remains devoid of any medical 
evidence or opinion to support a finding that there was a 
worsening of the veteran's preexisting spinal disability 
during service.  Id.  There is no medical evidence or opinion 
that links the veteran's bilateral carpal tunnel syndrome to 
service.  Pursuant to the RO's request, the physician who 
reviewed all of the relevant medical evidence in the claims 
file in August 2000 concluded, unequivocally, that the 
veteran's degenerative disc disease of the cervical and 
lumbar spine, and her carpal tunnel syndrome, are not related 
in any way to her active service.  Under these circumstances, 
the Board must conclude that service connection is not 
warranted for either disability.
 
In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection.  The evidence is not in equipoise and the benefit 
of the doubt rule is not applicable.  38 C.F.R. § 3.102 
(2000).
ORDER

Service connection for degenerative disc disease of the 
cervical and lumbar spine is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

